DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 1 the phrase “wherein it comprises” would be clearer as “comprising”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: In line 3, the phrase “upward extends” would be clearer as “extends upward”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: In line 2, the phrase “outward extends” would be clearer as “extends outward”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the upper ends" in line 5 and “the lower end” in line 6.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 discloses “the shell body” in line 1 which is unclear since two shell bodies are disclosed making what is intended by the claim unclear.  For the purposes of examination, the limitation will be interpreted as relating to “each shell body”.
Claim 3 discloses “the edges of the two opposite pressing portions” which is unclear since the edges previously disclosed were those of the two shell bodies making what is intended by this limitation unclear.  
Claim 4 recites the limitation "the inner side" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations "the upper end" in lines 2-3 and “the end” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 discloses “the shell body” in lines 2-3 which is unclear since two shell bodies are disclosed making what is intended by the claim unclear.  For the purposes of examination, the limitation will be interpreted as relating to “each shell body”. 
Claim 10 depends from claim 5 but discloses “the light-emitting component” in lines 1-2 which is disclosed in claim 9 making what is intended by the claim unclear, for the purposes of examination claim 10 will be interpreted as depending from claim 9.  The claim also recites the limitations "the lower end" in lines 2-3 and “the inner side” in line 6.  There is insufficient antecedent basis for these limitations in the claim.  The claim also discloses that the rocket main body is embedded between the rocket head and the positioning ring which is unclear since the rocket head only connects to a 
Claim 11 discloses “the shell body” in lines 2-3 which is unclear since two shell bodies are disclosed making what is intended by the claim unclear.  Also the limitations "the middle" in line 3 and “the end” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 discloses “the shell body” in line 1 which is unclear since two shell bodies are disclosed making what is intended by the claim unclear.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodds (2380223) and Schuetz (4840598).  Dodds discloses a rocket with landing cabin for being launched in the air having a rocket main body (5) with a rocket head (6) at an upper end thereof and an accommodating cavity (7) in a lower end thereof configured for opening and closing by means of first and second portions that extend downwardly with opposing edges that cling to each other forming a pressing portion there between to enclose the cavity and store a parachute cloth (8) in a compressed mode therein with connecting strips (15) for coupling the parachute to the rocket main body (Figs. 1, 3-5).  Dodds discloses the basic inventive concept with the exception of .  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodds and Schuetz as applied above for claim 2 and further in view of Chou (2013/0115400).  Dodds and Schuetz disclose the basic inventive concept with the exception of the edges forming a concave-convex match.  Chou discloses a toy formed from two concave shell bodies (10, 20) defining a cavity there between wherein edges of the shells are configured to having matched convex (22) and concave (12) portions (Figs. 2 & 3).  It would have been obvious to one of ordinary skill in the art to modify the edges of the concave shells of Dodds and Schuetz as taught by Chou for the predictable result of helping secure the halves together to form a cavity.  
Claims 5, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodds and Schuetz as applied above for claim 1 and further in view of Mueller (10493344).  Dodds and Schuetz disclose the basic inventive concept with the exception the rocket including a light emitting component.  Mueller discloses a toy configured for moving through the air and striking a surface having a soft material spherical head portion (14) that is sheathed over a main body portion (26) and includes a light-emitting component (44) having a mounting base configured as a control board positioning ring (46), positioning and supporting columns formed by screws (50) extend through the control board for being propped against and fixedly connected to the control board, a battery (54) and a vibration sensor (56) are electrically attached to a side of the control board along with a light source (52) such that a portion of the main body is embedded between the head and positioning ring (Figs. 3 & 5, column 3 lines 42-46, column 4 lines 24-47).  Although Mueller does not disclose a rocket it does teach configuring a toy device that will strike a surface with a light-emitting component to enhance the visual appeal of the toy as such it would have been obvious to one of ordinary skill in the art to modify Dodds and Schuetz with a head and light emitting component as taught by Mueller for the predictable result of enhancing the visual appeal of the toy when it strikes the ground after being launched.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodds, Schuetz and Mueller as applied above for claim 5 and further in view of Migowski (4543072).  Dodds, Schuetz and Mueller disclose the basic inventive concept with the exception of the rocket body having two spaced hinged portions and the shell bodies having connecting portions positioned between the hinged portions.  Migowski discloses .  
Claims 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodds and Schuetz as applied above for claim 1 and further in view of Zundel (1649374).  Dodds and Schuetz disclose the basic inventive concept with the exception of the size of the shell bodies being smaller near the hinged portion than at a middle or far end of the bodies to form a rhombus or oval shape.  Zundel discloses a parachute toy having a cavity formed by shell members that are configured to be narrower at a hinged portion (Figs. 1& 2).  It would have been obvious to one of ordinary skill in the art to configure the shell bodies of Dodds and Schuetz as taught by Zundel for the predictable result of shaping the cavity for receiving a parachute.  It is further noted that having the shells form a rhombus or oval shape would have been an obvious matter of design choice since changes in shape have been held to be obvious absent persuasive evidence that the claimed configuration is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711